Title: From John Adams to John Trumbull, 5 August 1805
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy August 5. 1805

In the ninth Volume of Matthew Carey’s American Museum page 282 there is a letter from George Washington, dated Mount Vernon July 31 1788, which has excited more of my attention and indeed anxiety perhaps than was necessary. If you have it not at hand, I will send you a Copy of it. When I first read it, I confess it made a disagreable impression on my mind. But as I thought it then of little importance I did not dwell long upon it: Since that time however I have heard things said of it which I cannot forget. In some future letter I may repeat to you, the Comments I have heard, and give you the Name of the Commentator.
That Strategems are lawfull, in the Morality of Bellona, is not to be denied: but Historians have generally been very cautious and delicate in their expressions, and you have rather hinted, than explained, these ruses de guerre. It has not been usual for generals, to boast of their invention, sagacity and dexterity in the use of such means. “A city taken by intelligence”, “an army deceived by policy”, “a battle gained by presence of mind.” “A Disposition of an Army concealed from the enemy”, A judicious dissimulation” &c. &c. Such are the business in which the strategems of War has been generally conveyed to the public and to posterity. But I believe this is the first example of a general boldly coming before the publick and a declaration "that much trouble was taken and finesse used to misguide and bewilder Sir Henry Clinton, by ficticious communications &c. Nor were less pains taken to deceive our own Army.” That it was deceived by me, nearly twelve months beforehand, at all hazards to give out and cause to be believed, by the highest military as well as civil officers, that New York was the destined place of attack &c. &c."
I think it of importance to the public that this letter should be ascertained with precision. That Washington did not write it I am intuitively certain from the style: for I, too, have sometimes intuition as well as Sir Hamilton. I am anxious to know, with certainty who wrote it. I suspect and I believe it was Hamilton. If in this I am mistaken and deceived I shall be happy to know it. Lear, Humphreys, Henry Lee, and many others were equal to the Scollarship of the Composition. But the latter is more in the Character of Hamilton, than of any of the others.
The introduction to this letter in the museum, is as gross, and naked as the letter itself and was probably penned by the same hand. It looks to me like a great general stripping himself naked before an assembled universe of ladies and gentlemen and boasting of the grandeur and beauty of his Nudities. The letter is addressed to no one. It is probably a supposed letter, for the purpose of securing the bubble reputation, of its masterly stratagem. If this letter was really written to any man, in answer to another letter, I should be very happy to see the fact ascertained.
The transcendent reputation of Washington, will be very little affected by any Thing that can now be discovered. A great Conquorer, a great Patriot, a founder of an empire, a great general and a great statesman he will be considered: but nevertheless it is necessary that facts should be known as nearly as possible and the Federalists have since the death of Hamilton thrown off the mask. They have boldly asserted and publickly avowed that Washington was nothing and Hamilton every Thing in the Same manner as the Democrats in our Boston Chronicle have lately acknowledged that Hancock was nothing and Sullivan every thing: both of them with equal truth and equal falsehood.
I have but little time to live, but the moral Character of Washington, as well as that of Adams I should wish to see vindicated as far as Truth will permit.—If there is a stain in the moral Character of Washington I have reason to believe this letter will hereafter be alledged in proof of it, and I should be extremely happy to vindicate it, as far as is or may be in my power. If you can assist me in the Investigation, and are desirous of hearing more in this subject you shall have it from your old friend & Servt.
John Adams 

   The Duke of Marlborough had less literature than Washington: He was, if We believe Torcy a very great Talker. He was avaricious and ambitious in a very reprehensible degree. Yet who at this day, hears or cares about the Ignorance, or Garrulity or avarice or Ambition of Marlborough. Washington, had not Garrulity nor Avarice nor Ambition that can be blamed. The Bubble Reputation was his foible if he had any that requires apology.
